                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DMSION
                                No. 5:20-CV-367-D



SOUTHLAND NATIONAL INSURANCE                    )
CORPORATION,                                    )
                                                )
                                  Plaintiff,    )
                                                )
                     v.                         )               ORDER
                                                )
AR PURCHASING SOLUTIONS, LLC,                   )
                                                )
                                  Defendant.    )


       The court has reviewed the record and the governing law. After considering plaintiff's

motion to consolidate [D.E. 29], and plaintiff/counter-defendant's partial motion to dismiss the

second and third couliterclaims [D.E. 23], the motions are DENIED as meritless. Whether the

counterclaims will survive a motion for summmy judgment is an issue for another day.

       SO ORDERED. This~ day of July 2021.




                                                      ~SC.DEVERID
                                                      United States District Judge




          Case 5:20-cv-00367-D Document 36 Filed 07/20/21 Page 1 of 1
